Case 1:18-cv-00298-NLH-JS Document 200 Filed 10/20/20 Page 1 of 28 PageID: 5235



                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY


     RICKY KAMDEM-OUAFFO,

                    Plaintiff,             Civil No. 18-00298 (NLH/JS)

           v.                              Civil No. 18-13119 (NLH/JS)

     CAMPBELL SOUP COMPANY, et             OPINION
     al.,

                    Defendants.


 Appearances

 RICKY KAMDEM-OUAFFO
 1 RICHMOND STREET #2100
 NEW BRUNSWICK, NJ 08901

 Plaintiff appearing pro se.

 DANIELLE M. DWYER
 DUANE MORRIS
 30 SOUTH 17TH STREET
 PHILADELPHIA, PA 19103

 Attorney for Defendants Campbell’s Soup Company, Denise M.
 Morrison, Carlos J. Barroso, Scott Keller, Duane Morris, and
 Trevor H. Taniguchi.

 DAYNE RASHARD JOHNSON
 MCELROY DEUTSCH MULVANEY & CARPENTER
 1300 MOUNT KEMBLE AVE
 MORRISTOWN, NJ 07962-8100

 Attorney for Defendant Task Management Inc.

 KATHLEEN N. FENNELLY
 MCELROY, DEUTSCH, MULVANEY & CARPENTER LLP
 1300 MOUNT KEMBLE AVENUE
 PO BOX 2075
 MORRISTOWN, NJ 07962-0161

 Attorney for Defendants Task Management Inc., Stefan Mohan,
Case 1:18-cv-00298-NLH-JS Document 200 Filed 10/20/20 Page 2 of 28 PageID: 5236



 Corie Hess, and Linda Harrison.

 JONATHAN D. WETCHLER

 Defendant appearing pro se.

 MICHAEL RATO
 MCELROY DEUTSCH MULVANEY & CARPENTER LLP
 1300 MT. KEMBLE AVENUE
 P.O. BOX 2075
 MORRISTOWN, NJ 07962

 Attorney for Defendants McElroy, Deutsch, Mulvaney & Carpenter
 LLP, Bernard E. Jacques, and Dayne R. Johnson.


 HILLMAN, District Judge

       This Opinion and its accompanying Order address two

 overlapping matters now pending before this Court: Docket 18-298

 and Docket 18-13119.      These cases both arise from Plaintiff

 Ricky Kamdem-Ouaffo’s allegation that he lost his job due to

 filing various complaints against prior employers.           Between the

 two dockets, the Court presently has before it two cross-motions

 for summary judgment, a motion to consolidate the actions, two

 motions to strike the complaint filed by Plaintiff in the 18-

 13119 action, a motion to dismiss, a motion for default

 judgment, a motion for a preliminary injunction, and a motion

 for sanctions.

       For the reasons expressed below, the Court will grant the

 motion to consolidate the actions and consolidate them under the

 docket of the 18-298 action.       It will further grant Defendants’

 motion to strike the Complaint filed in 18-13119 action, and

                                       2
Case 1:18-cv-00298-NLH-JS Document 200 Filed 10/20/20 Page 3 of 28 PageID: 5237



 then dismiss as moot the motion to dismiss, motion for default

 judgment, and motion for a preliminary injunction filed in the

 18-13119 action.     Finally, the Court will grant Defendant Task

 Management Inc.’s motion for summary judgment filed in the 18-

 298 action, deny Plaintiff’s cross-motion for summary judgment

 and motion for sanctions, and dismiss Plaintiff’s claims with

 prejudice.

                                 Background
     1. Factual Background

       Plaintiff is a scientist with advanced degrees related to

 the food industry. 1    Defendant Task Management is a corporation

 that specializes in providing corporations with independent

 contractors.    On August 1, 2017, Task Management, through its

 employee Linda Harrison, contacted Plaintiff to inquire whether

 Plaintiff believed he had the skills to take on work with

 Campbell Soup Company, a Task Management client.           Plaintiff

 agreed, and on August 10, 2017, Plaintiff entered into an

 agreement with Task Management, through his wholly owned



 1 Plaintiff failed to properly file either a statement of
 undisputed material facts in support of his own motion for
 summary judgment, or a responsive statement of material facts in
 opposition to Defendant Task Management’s motion for summary
 judgment, as required by Local Rule 56.1(a). Accordingly, as
 the Court will explain in greater detail in its analysis of the
 summary judgment motions below, the Court takes its facts from
 Defendant’s statement of undisputed material facts and any
 additional evidence Plaintiff filed with his motion or cited to
 in his supporting brief.
                                       3
Case 1:18-cv-00298-NLH-JS Document 200 Filed 10/20/20 Page 4 of 28 PageID: 5238



 corporation, for a role as a consultant in Campbell’s Flavor

 Technology Unit.     Plaintiff began working in the role on August

 21, 2017.

       After being informed by Campbell that Plaintiff was no

 longer needed, Harrison contacted Plaintiff by phone on

 September 1, informing him that his assignment with Campbell had

 been terminated.     A week later, after an extended email

 correspondence, Plaintiff sent Harrison an email on September 8,

 requesting that Task Management withdraw its representation of

 Plaintiff and his corporation; Task Management responded that

 same day, terminating its representation.         At some point after

 Plaintiff’s termination, employees at Task Management became

 aware that Plaintiff had sued previous employers.

    2. Procedural Background

       While the factual history underlying Plaintiff’s claims may

 be brief, the procedural history of this case is extensive and

 convoluted.    The Court has previously attempted to detail this

 history at greater length in its July 9, 2018 Opinion, (ECF No.

 103), and will not attempt to do so here.         Instead, the Court

 will provide the procedural history relevant to the present

 motions.

       On September 25, 2017, only a few short weeks after his

 termination, Plaintiff filed his first complaint in this

 litigation at Docket 17-7506.       The complaint named Campbell

                                       4
Case 1:18-cv-00298-NLH-JS Document 200 Filed 10/20/20 Page 5 of 28 PageID: 5239



 Soup, Task Management, and a handful of employees as defendants,

 and over the course of 109 pages raised a series of different

 claims related to Plaintiff’s termination.          Over the next

 several weeks, Plaintiff, having repeatedly been informed by the

 Court that his pleadings were deficient, went on to file three

 amended complaints.     After a series of other issues were briefed

 and debated by the parties, Plaintiff, without leave or warning,

 filed a new action and a fifth, 285-page complaint, alleging

 related violations based on the same underlying events, under

 Docket 18-298.     Plaintiff then filed a series of motions under

 that second docket number, and the parties began to litigate the

 case there as well.

       Eventually, multiple defendants filed motions to dismiss

 the complaint in the 18-298 action.        Instead of responding to

 those motions, Plaintiff filed an “Amended Complaint,” his sixth

 in this litigation, which came in at 332 pages and 1200

 paragraphs.    (Docket 18-298, ECF No. 66).       Defendants filed

 motions to strike the amended complaint.         (Id. at ECF No. 67,

 73, and 95).    The Court, in a detailed and exhaustive July 9,

 2018 opinion, consolidated the two actions sua sponte, as they

 raised common questions of law and fact, and addressed the

 numerous motions pending before it.        (Id. at ECF No. 103).

       The Court first granted the motions to strike Plaintiff’s

 amended complaint, finding that, due in large part to its

                                       5
Case 1:18-cv-00298-NLH-JS Document 200 Filed 10/20/20 Page 6 of 28 PageID: 5240



 incredible length, its long, unnecessary recitations of

 statutory language, and its repetition of details, it violated

 Federal Rule of Civil Procedure 8(a).         Id. at 17-20.    The Court

 went on to grant multiple of Defendants’ motions to dismiss,

 dismissing the large majority of Plaintiff’s claims, some with

 prejudice and some without.        The only claims that survived the

 motions to dismiss were Plaintiffs claims for retaliation

 related to his termination under Title VII of the Civil Rights

 Act of 1964 and the New Jersey Law Against Discrimination

 (“NJLAD”).    Id. at 73.    Finally, the Court informed Plaintiff

 that he would be permitted to file one more motion for leave to

 amend his complaint by August 10, 2018, which must attach a

 proposed amended complaint that complied with Rule 8.            Id. at

 19.   The Court explicitly warned him that if he filed another

 complaint as clearly violative of Rule 8 as his previous one, it

 too would be dismissed.      Id.

       Plaintiff chose not to file a motion for leave to amend the

 complaint.    Instead, a week after his deadline to do that had

 passed, on August 17, 2018, Plaintiff filed his seventh

 complaint at Docket 18-13119.        (ECF No. 1).    This complaint

 alleged substantially the same claims as his six previous

 complaints, and was 343 pages and over 1,250 paragraphs long.

       On September 13, 2018, Magistrate Judge Joel Schneider

 entered an Order in the 18-298 action scheduling an initial

                                       6
Case 1:18-cv-00298-NLH-JS Document 200 Filed 10/20/20 Page 7 of 28 PageID: 5241



 conference, prior to which the parties were required to engage

 in a Rule 26(f) conference to discuss managing discovery amongst

 themselves.    (Docket 18-298 at ECF No. 124).        Plaintiff refused

 to engage or participate in any Rule 26(f) conference, and

 accordingly Judge Schneider cancelled the initial conference as

 well.   (Id. at ECF No. 130).

       Then, in October 2018, despite the fact that the Court had

 consolidated the original two cases and closed the 17-7506

 action, Plaintiff filed and served a series of discovery

 requests and requests for admission on Task Management and its

 employees in the initial 17-7506 action.         (See Docket 17-7506,

 ECF No. 90-105).     Defendants responded by filing a motion for a

 protective order in the 18-298 action, arguing that they should

 not be required to respond to the requests.          Magistrate Judge

 Schneider granted Defendants’ motion.         He found that not only

 had Plaintiff knowingly and admittedly filed and served the

 requests in a closed action despite this Court’s prior Order,

 but also that Plaintiff was not entitled to make such discovery

 requests, because he had refused to engage in a Rule 26(f)

 conference as required to begin the discovery process.

       A number of motions were then filed by the parties in the

 18-13119 action over the following months.          However, before any

 of those could be decided, Plaintiff appealed certain of the

 Court’s decisions in the 18-298 action.         Finding that the two

                                       7
Case 1:18-cv-00298-NLH-JS Document 200 Filed 10/20/20 Page 8 of 28 PageID: 5242



 actions were substantially similar, the Court administratively

 terminated the 18-13119 action and denied all pending motions

 without prejudice, until Plaintiff’s appeal could be completed.

 (ECF No. 42).    Plaintiff then appealed the Court’s

 administrative termination of the 18-13119 action.           (ECF No.

 43).    This series of appeals delayed the litigation until the

 beginning of 2020, when the parties began actively litigating it

 once more.

        Multiple Defendants then filed a renewed motion to

 consolidate the 18-298 action and the 18-13119 action, as well

 as motions to strike the seventh complaint filed in the 18-13119

 action on the same grounds as the Court had previously stricken

 Plaintiff’s sixth complaint.       (Docket 18-298 at ECF No. 184 and

 185; Docket 18-13119 at ECF No. 51).         Around the same time,

 Defendant Task Management filed a motion for summary judgment in

 the 18-298 action.     (Docket 18-298 at ECF No. 183).        Plaintiff

 then responded by filing a cross-motion for summary judgment,

 (Id. at ECF No. 189), which he followed with a motion for

 sanctions.    (Id. at ECF No. 191).

        While these motions were being filed in the 18-298 action,

 the parties were similarly engaging in motion practice in the

 third, 18-13119 action.      There, multiple Defendants filed a

 motion to dismiss and to strike the complaint in that action.

 (Docket 18-13119 at ECF No. 47).          Plaintiff, for his part, filed

                                       8
Case 1:18-cv-00298-NLH-JS Document 200 Filed 10/20/20 Page 9 of 28 PageID: 5243



 a motion for default judgment, (Id. at ECF No. 54), and a

 separate motion for a preliminary injunction.          (Id. at ECF No.

 60).     Presently pending before the Court are each of the motions

 described above.

                                 Discussion
    I.     Motion to Consolidate
         The Court turns first to the motion to consolidate the

 actions filed by Defendants Campbell Soup Company, Scott Keller,

 Duane Morris LLP, Trevor H. Taniguchi, Denise M. Morrison, and

 Carlos J. Barroso.     (Docket 18-298 at ECF No. 184).        This is not

 the first time the Court has had to consider consolidation of

 separate actions in this litigation; as described above, the

 Court previously consolidated sua sponte the 18-298 action with

 an earlier action filed by Plaintiff in its July 9, 2018 Opinion

 and Order.     (Id. at ECF No. 103 and 105).

         Plaintiff, unsurprisingly, filed a letter opposing

 consolidation of the actions.       (Id. at ECF No. 186).      He argues

 that Defendants’ motion must be dismissed because the moving

 Defendants have already been dismissed from the 18-298 action

 and therefore have no remaining interest in that case.            However,

 even if Plaintiff were correct, his argument has no impact on

 the Court’s analysis.      As explained above, this Court has the

 power to consolidate actions either on motion of the parties or,

 as it did previously in this litigation, sua sponte.           Fed. R.


                                       9
Case 1:18-cv-00298-NLH-JS Document 200 Filed 10/20/20 Page 10 of 28 PageID: 5244



 Civ. P. 42(a)(2).      Accordingly, regardless of whether

 Defendants’ motion was proper, the Court can and will consider

 whether consolidation of these actions is proper under the

 circumstances.

       The Court finds that consolidation of the actions here is

 again appropriate.      Rule 42(a)(2) provides that “[i]f actions

 before the court involve a common question of law or fact, the

 court may . . . consolidate the actions.”          As the Court noted in

 its June 27, 2019 Order denying a series of motions in the 18-

 13119 action due to Plaintiff’s filing of a Notice of Appeal in

 the 18-298 action, the two matters “present nearly identical

 claims against nearly identical parties based on common facts

 and presenting common questions of law.”          (Docket 18-13119, ECF

 No. 42 at 4).

       The complaint in the 18-13119 action is, at its core,

 focused on the exact same underlying claim as each of the first

 six complaints filed in the first two actions: that Plaintiff

 was terminated from his job due to his filing of various

 previous lawsuits.      The Court sees no purpose in allowing

 Plaintiff to proceed with his claims in a third separate action.

 As the 18-298 action has progressed further, and the Court has

 already ruled on the majority of Plaintiff’s claims in that

 matter, the actions will be consolidated and proceed in Docket

 18-298.

                                       10
Case 1:18-cv-00298-NLH-JS Document 200 Filed 10/20/20 Page 11 of 28 PageID: 5245



    II.   Motion to Strike the Complaint in the 18-13119 Action
       The Court turns next to the motions to strike the complaint

 filed by Plaintiff in the 18-13119 action, brought by the same

 defendants as the motion to consolidate above.           (Docket 18-13119

 at ECF No. 51; Docket 18-298 at ECF No. 185).           Federal Rule of

 Civil Procedure 12(f) provides that “[t]he Court may strike from

 a pleading . . . any redundant, immaterial, impertinent, or

 scandalous matter.      The court may act: (1) on its own; or (2) on

 motion made by a party either before responding to the pleading,

 or if a response is not allowed, within 21 days after being

 served with the pleading.”       Similarly, Rule 8(a) provides that a

 pleading must contain “a short and plain statement of the claim

 showing that the pleader is entitled to relief,” and that

 “[e]ach allegation must be simple, concise, and direct.”

 Finding that Plaintiff’s Complaint again fails to comply with

 the Rule 8’s pleading requirements, the Court will strike the

 complaint in its entirety.

       This is, once again, not the first time the Court has been

 faced with motions to strike complaints in this litigation.             In

 the earlier 18-298 action, Plaintiff, faced with a series of

 motions to dismiss his complaint, decided to simply file an

 amended complaint rather than oppose the motions or address them

 directly.    Four motions to strike that complaint were filed,




                                       11
Case 1:18-cv-00298-NLH-JS Document 200 Filed 10/20/20 Page 12 of 28 PageID: 5246



 which the Court addressed and granted in its July 9, 2018

 opinion.    (Docket 18-298 at ECF No. 103).

       In granting Defendants’ motions to strike that amended

 complaint, the Court stated that it “ha[d] no hesitation in

 concluding that a 332-page, 1200-pagaraph amended complaint is

 objectionable and a blatant violation of both the explicit

 mandates and the spirit of the Federal Rules,” and declined to

 waste its own time and resources, or those of Defendants, in

 trying analyze and respond to such a filing.          Id. at 18.

 However, the Court, in its discretion, chose to grant Plaintiff

 one last chance to plead his claims and permitted him to file a

 motion for leave to amend his complaint by August 10, 2018 if he

 so desired.     Importantly, the Court emphasized that

       “Any proposed amended complaint must conform to Rule 8 and
       must take into account the legal conclusions already made
       by this Court in this Opinion and the accompanying Order.
       If any proposed amended complaint is found to violate Rule
       8, the Court will not hesitate to dismiss that complaint
       too, on motion of any defendant or sua sponte.”

 Id. at 19.

       It is now clear that Plaintiff chose to entirely disregard

 the Court’s instructions and Order.         Rather than file a motion

 for leave to amend his complaint in the 18-298 action, Plaintiff

 instead filed a new complaint under a new docket.           And despite

 the Court’s clear instructions regarding proper pleading

 practice under Rule 8, which mirrored similar instructions the


                                       12
Case 1:18-cv-00298-NLH-JS Document 200 Filed 10/20/20 Page 13 of 28 PageID: 5247



 Court had given to Plaintiff on numerous occasions regarding his

 5 prior complaints, the complaint in the 18-13119 action totals

 343 pages and more than 1,250 paragraphs — with a separately

 filed table of contents that itself runs 11 pages long.

       This complaint is even longer than the complaint the Court

 had just dismissed as violating Rule 8, and the Court will not

 spend its time parsing it to attempt to determine what

 amendments Plaintiff has made.        Just as Plaintiff’s 332-page

 earlier complaint was clearly in violation of Rule 8’s pleading

 standards, so too is his even longer 343-page complaint here.

 See Wilcher v. Potter, No. 08-2723, 2009 WL 235497, at *2

 (D.N.J. Jan. 29, 2009) (finding that 139-paragraph complaint

 “d[id] not provide a ‘short and plain statement’ of the claims”

 as required by Rule 8).

       Importantly, Plaintiff’s complaint in the 18-13119 action

 was not only a clear violation of Rule 8, its very filing is a

 violation of the Court’s July 11, 2018 Order.           (Docket 18-298 at

 ECF No. 105).     As described above, the Court granted Plaintiff

 permission to file a motion for leave to amend his complaint in

 that same action, attaching a copy of his proposed amended

 complaint.    Presumably aware that the Court would certainly deny

 any motion for leave that attached this even longer complaint,

 he instead chose to open an entirely new action.



                                       13
Case 1:18-cv-00298-NLH-JS Document 200 Filed 10/20/20 Page 14 of 28 PageID: 5248



       The Court here notes that Plaintiff has again filed a

 letter opposing the motion to strike.         The central argument in

 Plaintiff’s letter is that Defendants’ motion is barred by Rule

 12(g), which forbids parties from making another motion under

 Rule 12 after they had already done so prior.           However,

 Plaintiff’s argument is again inapposite: Defendants’ motion to

 strike is not directed at the same complaint that their previous

 motion was, as Plaintiff chose to file a new complaint in a new

 action.    Plaintiff cannot reasonably think that he can bar

 Defendants from raising relevant objections to his filings

 simply by re-filing a new complaint in a new action every time a

 motion is decided against him — nor can Plaintiff dodge this

 Court’s rulings by repeatedly refiling the same claims in new

 actions.

       Here, given an August 10 deadline to file his seventh

 complaint in this matter, clear instructions to plead his

 allegations in a manner that followed Rule 8’s requirements, and

 an unambiguous warning that failure to do so would result in

 dismissal of the complaint, Plaintiff instead waited until

 August 17th to file a 343-page complaint in a new action.             It is

 clear to the Court that Plaintiff has no intention of following

 its instructions, or of following the rules of civil procedure.

 Plaintiff will not be granted any more chances, and will not be

 permitted leave to file any further amended complaints.

                                       14
Case 1:18-cv-00298-NLH-JS Document 200 Filed 10/20/20 Page 15 of 28 PageID: 5249



       Plaintiffs complaint filed in the 18-13119 action will be

 stricken, and all claims that the Court previously dismissed

 without prejudice will be considered dismissed with prejudice.

 The Third Circuit has repeatedly upheld the decisions of

 district courts to dismiss claims with prejudice when plaintiffs

 repeatedly fail to follow Rule 8 despite Court instructions and

 multiple opportunities to correct their pleading deficiencies.

 In fact, it is abundantly clear that this Court has granted

 Plaintiff significantly more leeway than many others might have.

 See, e.g., Rhett v. New Jersey State Superior Court, 260 F.

 App’x. 513, 515–16 (2008) (upholding court’s decision to dismiss

 claims with prejudice because plaintiff had already failed to

 comply with Rule 8 in his first three complaints, and “granting

 [] leave to file a third amended complaint would have been

 futile”).

       With Plaintiff’s complaint in the 18-13119 action stricken,

 the Court must then resolve Defendants’ motion to dismiss that

 complaint, (Docket 18-13119 at ECF No. 47), and Plaintiff’s

 related motions for default judgment (Id. at ECF No. 54) and to

 renew his earlier motion for preliminary injunction.            (Id. at

 ECF No. 60).     As the complaint that is the basis for these

 motions has been stricken, the Court must necessarily deny all

 three motions as moot.



                                       15
Case 1:18-cv-00298-NLH-JS Document 200 Filed 10/20/20 Page 16 of 28 PageID: 5250



 III. The Parties’ Motions for Summary Judgment
       The only remaining claims in this matter that have not been

 dismissed with prejudice are therefore Plaintiff’s retaliation

 claims against Task Management Inc. under Title VII and the

 NJLAD. 2   Presently before the Court are Task Management’s motion

 for summary judgment on those claims, and Plaintiff’s opposing

 cross-motion for summary judgment.         For the reasons expressed

 below, Defendant’s motion for summary judgment will be granted,

 and Plaintiff’s cross-motion for summary judgment will be

 denied.

       A. Legal Standard for Summary Judgment

       Summary judgment is appropriate where the Court is

 satisfied that the materials in the record, including

 depositions, documents, electronically stored information,

 affidavits or declarations, stipulations, admissions, or

 interrogatory answers, demonstrate that there is no genuine

 issue as to any material fact and that the moving party is

 entitled to a judgment as a matter of law.          Celotex Corp. v.

 Catrett, 477 U.S. 317, 330 (1986); Fed. R. Civ. P. 56(a).             If

 review of cross-motions for summary judgment reveals no genuine


 2 Plaintiff repeatedly references the individual employees he had
 originally named as defendants in this action, appearing to
 treat his remaining claims as also being against them. However,
 in its July 9 Opinion and related July 11 Order, the Court
 expressly dismissed his retaliation claims against the
 individual Defendants. (Docket 18-298, ECF No. 103 at 74).
 The only remaining defendant in this action is Task Management.
                                       16
Case 1:18-cv-00298-NLH-JS Document 200 Filed 10/20/20 Page 17 of 28 PageID: 5251



 issue of material fact, then judgment may be entered in favor of

 the party deserving of judgment in light of the law and

 undisputed facts.      See Iberia Foods Corp. v. Romeo Jr., 150 F.3d

 298, 302 (3d Cir. 1998) (citation omitted).

       An issue is “genuine” if it is supported by evidence such

 that a reasonable jury could return a verdict in the nonmoving

 party’s favor.     Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

 248 (1986).     A fact is “material” if, under the governing

 substantive law, a dispute about the fact might affect the

 outcome of the suit.      Id.   In considering a motion for summary

 judgment, a district court may not make credibility

 determinations or engage in any weighing of the evidence;

 instead, the non-moving party's evidence “is to be believed and

 all justifiable inferences are to be drawn in his favor.”

 Marino v. Industrial Crating Co., 358 F.3d 241, 247 (3d Cir.

 2004)(quoting Anderson, 477 U.S. at 255).

       B. The Parties’ Cross-Motions for Summary Judgment
       Before moving to the substance of the parties’ motions, the

 Court must address the filing history of these motions, and the

 documents and facts it will consider in ruling on them. 3



 3
  Plaintiff also argues repeatedly throughout his summary judgment
 papers that the operative complaint in this matter is the
 “Amended Complaint” he filed at ECF No. 66 in the 18-298 action,
 and therefore all of Defendant’s summary judgment papers are
 invalid and void because they refer to and rely on the original
 Complaint filed at Docket 18-298, ECF No. 1. As explained
                                       17
Case 1:18-cv-00298-NLH-JS Document 200 Filed 10/20/20 Page 18 of 28 PageID: 5252



 Defendants initiated this round of motion practice and briefing

 by re-filing an earlier motion for summary judgment, to which it

 had attached its statement of undisputed material facts and

 supporting evidence as required by Local Rule 56.1(a).            (Docket

 18-239 at ECF No. 151 and 183).        Plaintiff then filed a cross-

 motion for summary judgment, which was accompanied only by a

 joint brief supporting his own motion and opposing Defendant’s

 motion and a series of seven exhibits.         In violation of Rule

 56.1(a), Plaintiff submitted neither his own statement of

 material undisputed facts supporting his cross-motion, nor a

 responsive statement of facts opposing Defendant’s own statement

 of facts.    (Id. at ECF No. 189).

       Following this, Defendant made two filings: a reply brief

 in support of its own motion and a separate brief opposing

 Plaintiff’s cross-motion, (Id. at ECF No. 190 and 192), the last

 filings it was permitted to make on these motions under the

 relevant rules of civil procedure and the local rules.            At this

 point, Plaintiff filed a reply brief in support of his own




 above, the Court granted the four motions to strike that
 “Amended Complaint” due to its violations of Rule 8. That
 complaint is not operative in this action. The original
 Complaint that opened this action, ECF No. 1, is the operative
 complaint, and the only active claims remaining are the two
 remaining retaliation claims that the Court did not dismiss in
 its July 11, 2018 Order. Plaintiffs arguments to the contrary,
 and his assertion that the Court does not have the authority to
 make such a determination, are incorrect.
                                       18
Case 1:18-cv-00298-NLH-JS Document 200 Filed 10/20/20 Page 19 of 28 PageID: 5253



 motion for summary judgment.        (ECF No. 193). 4   Plaintiff attached

 to this brief two other documents: a statement of material facts

 he had previously failed to file in support of his own motion,

 and a responsive statement of facts opposing Defendant’s motion.

 Unsurprisingly, Plaintiff attached no evidence to either of

 these filings.

       Plaintiff’s actions here are in direct violation of Local

 Rule 56.1(a), which outlines the proper practices for summary

 judgment motions.      Rule 56.1(a) explicitly states that “[a]

 motion for summary judgment unaccompanied by a statement of

 material facts not in dispute shall be dismissed,” and that

 “[t]he opponent of summary judgment shall furnish, with its

 opposition papers, a responsive        statement of material facts . .

 . stating each material fact in dispute and citing to the

 affidavits and other documents submitted in connection with the

 motion; any material fact not disputed shall be deemed

 undisputed for purposes of the summary judgment motion.”




 4 After Plaintiff filed his reply brief in further support of his
 cross-motion on May 25, 2020, he filed an amended version of
 that filing three days later on May 28, 2020. Plaintiff did not
 request or receive leave to amend his filings from this Court,
 and he did not file this amendment until after the May 26
 deadline for his reply brief had passed. Accordingly, the Court
 will not consider the filings at ECF No. 195 for the purposes of
 this motion, and will instead consider the original versions
 filed at ECF No. 193.
                                       19
Case 1:18-cv-00298-NLH-JS Document 200 Filed 10/20/20 Page 20 of 28 PageID: 5254



       Rather than file his Rule 56.1(a) statements when he was

 required to, Plaintiff instead attempted to wait until after

 Defendant had filed its last permitted briefing on both motions

 before he put forth the factual statements that he intended to

 rely upon — and attached his responsive fact statements opposing

 Defendants’ motion to a reply brief on an entirely separate

 motion.    Plaintiff is effectively trying to circumvent the rules

 to grant himself an improper last say and to stop Defendant from

 having a chance to respond to or address his statements of fact.

       The Court will not permit Plaintiff to benefit in this way

 from his continued violations of this district’s rules.            While

 the Court will not simply dismiss Plaintiff’s motion or deem

 each and every one of Defendant’s facts undisputed at this

 stage, neither of these statements of facts will be considered

 in assessing the present motions, and the Court will instead

 takes its facts only from Defendant’s statements of undisputed

 facts, and any evidence submitted in connection with Plaintiff’s

 briefing or cited to therein.

       The Court notes that this it is, once again, giving

 Plaintiff more leeway than it is required to grant him: as

 stated above, Rule 56.1(a) explicitly warns that any motions not

 accompanied by a statement of facts “shall be dismissed,” and

 that any fact not directly disputed in a proper 56.1(a)

 responsive statement “shall be deemed undisputed.”           However, the

                                       20
Case 1:18-cv-00298-NLH-JS Document 200 Filed 10/20/20 Page 21 of 28 PageID: 5255



 Third Circuit has previously held that “permitting the non-

 movant to rely on its briefing and evidentiary submissions to

 dispute the movant's 56.1 statement is consistent” with the

 intent and spirit of the rules governing summary judgment

 practice,    Boswell v. Eoon, 452 F. App’x. 107, 111–12 (3d Cir.

 2011), and the Court is cognizant of the preference for

 adjudications on the merits rather than dismissal on procedural

 grounds.    Given Plaintiff’s repeated violations of the relevant

 rules, however, the Court declines to volunteer itself to parse

 through the voluminous number of filings Plaintiff has made in

 the three consolidated actions he has opened — instead, it will

 consider the evidence and statements of fact submitted and

 relied on by Defendant in its summary judgment papers, as well

 as any evidence Plaintiff has filed with his motion and any

 record evidence that Plaintiff has actually cited to in his two

 briefs, to the extent they dispute any of the facts from

 Defendant’s Rule 56.1(a) statement.

       With these initial findings made, the Court now turns to

 the parties’ substantive motions.          The Court will begin with

 Plaintiff’s motion, which can be handled briefly.           In support of

 his motion for summary judgment, Plaintiff presents only one

 argument: that because Defendants did not respond to his October

 2018 requests for admissions within thirty days, they are deemed

 admitted, and accordingly the facts underlying his claims are

                                       21
Case 1:18-cv-00298-NLH-JS Document 200 Filed 10/20/20 Page 22 of 28 PageID: 5256



 undisputed and he is entitled to summary judgment.

 Unsurprisingly, this argument entirely ignores prior court

 orders issued in this very action.

       As described above, Plaintiff’s requests for admission were

 improperly filed and served in the original 17-7506 action after

 it had been consolidated with the 18-298 action and closed.

 After a series of communications between the parties, Defendant

 filed a motion seeking a protective order.          (Docket 18-298 at

 ECF No. 144).     Magistrate Judge Schneider granted the motion and

 stayed all discovery, finding not only that Plaintiff had

 knowingly and admittedly filed the discovery requests in a

 closed action despite this Court’s prior Order, but also that

 discovery was improper at that stage because Plaintiff himself

 had refused to attend or participate in a Rule 26(f) conference,

 and that the requests themselves were duplicative and overly

 burdensome.     Id. at 8.   As Plaintiff has made no other arguments

 in support of his cross-motion for summary judgment, it will be

 denied.

       Defendants, alternatively, move for summary judgment on the

 basis that Plaintiff cannot demonstrate a prima facie case.

 Plaintiffs remaining claims are both for retaliation under Title

 VII and the NJLAD.      “All retaliation and discrimination claims

 brought under Title VII and the NJLAD . . . are controlled by

 the three-step burden-shifting framework set forth in McDonnell

                                       22
Case 1:18-cv-00298-NLH-JS Document 200 Filed 10/20/20 Page 23 of 28 PageID: 5257



 Douglas Corp. v. Green, 411 U.S. 792, 802–03, 93 S.Ct. 1817, 36

 L.Ed.2d 668 (1973).”      Tourtellotte v. Eli Lilly and Co., 636 F.

 App’x. 831, 841–42(3d Cir. 2016) (citing Moore v. City of

 Phila., 461 F.3d 331, 342 (3d Cir.2006); Viscik v. Fowler Equip.

 Co., 800 A.2d 826, 833 (N.J. 2002)).

       Under the McDonnell Douglas framework, a plaintiff must

 first establish a prima facie case.         To establish a prima facie

 case of retaliation, Plaintiff must produce evidence that: (1)

 he engaged in protected activity; (2) the employer took an

 adverse employment action against him; and (3) there was a

 causal connection between his participation in the protected

 activity and the adverse employment action.          Id. at 852; see

 also Nuness v. Simon & Schuster, Inc, 221 F. Supp. 3d 596, 605

 (D.N.J. 2016).     Here, there is no argument that Plaintiff

 suffered an adverse employment action, and Defendant appears to

 concede that Plaintiff engaged in protected activity when he

 sued prior employers for discrimination covered by Title VII and

 the NJLAD.    Instead, Defendant argues that Plaintiff has put

 forth no evidence to demonstrate any causal connection between

 his litigation against previous employers and the termination of

 his services.

       The Court finds that Defendant is correct.          Defendant

 supports its motion with declarations stating that Plaintiff was

 not terminated due to his prior lawsuits, and that nobody at

                                       23
Case 1:18-cv-00298-NLH-JS Document 200 Filed 10/20/20 Page 24 of 28 PageID: 5258



 Task Management was aware of those lawsuits until after he had

 been terminated, when they researched him in response to his

 repeated, harassing emails and phone calls.          The section of

 Plaintiff’s joint brief that opposed Defendant’s motion,

 however, makes no attempt to dispute these facts.           Instead, it

 is entirely dedicated to the argument that the declarations and

 evidence relied upon by Defendant in its motion for summary

 judgment violate Federal Rule of Civil Procedure 26(a)(1), which

 requires the parties to make certain initial disclosures

 regarding individuals who are likely to have discoverable

 information relevant to the action, and therefore should not be

 considered by the Court in its analysis of their motion.

       This argument, again, ignores the history of this

 litigation and Plaintiff’s own prior choices: as Judge Schneider

 explained in granting Defendant’s motion for a protective order,

 Plaintiff himself repeatedly refused to participate in any Rule

 26(f) conference.      Id. at 7-8.    As Rule 26(a)(1)(C) calculates

 the deadlines for providing initial disclosures based on the

 date of the parties’ Rule 26(f) conference, no such deadline

 could have yet passed.      Plaintiffs’ own refusal to participate

 in this aspect of the discovery process cannot serve as a basis

 for excluding Defendant’s evidence – particularly where

 Plaintiff himself has filed a motion for summary judgment,



                                       24
Case 1:18-cv-00298-NLH-JS Document 200 Filed 10/20/20 Page 25 of 28 PageID: 5259



 signaling that he does not view further discovery as necessary

 in this action.

       Plaintiff’s brief in opposition to summary judgment makes

 no other arguments.      At no point does it dispute Defendant’s

 argument that he has not demonstrated the existence of a prima

 facie case of retaliation.       Similarly, the evidence he has

 submitted in connection with his brief is entirely unrelated to

 this issue, and nowhere in his opposition brief does he refer

 the Court to any evidence that would contradict Defendant’s

 evidence, claims, or statements of fact.          Simply put, Defendant

 chose not to respond to or even acknowledge any of Defendant’s

 arguments, nor to attach any relevant evidence to his opposition

 brief.    Accordingly, Plaintiff has not demonstrated the

 existence of any genuine disputes of material fact regarding the

 casual connection between his termination and his previous

 lawsuits.    For this reason, Defendant’s motion for summary

 judgment will be granted.

 IV.   Plaintiff’s Motion for Sanctions
       Plaintiff has also filed a motion for sanctions in the 18-

 239 action.     (ECF No. 191).    Plaintiff’s argument in favor of

 sanctions is essentially identical to those raised above in his

 brief opposing Defendant’s motion for summary judgment: that

 Defendant violated Rule 26(a)(1) because it did not provide

 initial discovery disclosures.        As sanction for these alleged


                                       25
Case 1:18-cv-00298-NLH-JS Document 200 Filed 10/20/20 Page 26 of 28 PageID: 5260



 violations, Plaintiff demands a series of orders from this

 Court, most prominently requesting that the Court enter final

 judgment against Defendant on all claims.

       The Court has already addressed Plaintiff’s argument above

 in its analysis of the parties’ respective motions for summary

 judgment.    Plaintiff himself repeatedly refused to take part in

 a Rule 26(f) conference; accordingly, no deadline was ever set

 for Defendant to provide initial disclosures.           The lack of

 disclosures exchanged under Rule 26 in this action is entirely

 the fault of Plaintiff, and his motion for sanctions will be

 denied.

 V.    Defendant’s Requests for Attorney’s Fees
       Finally, the Court recognizes that multiple Defendants have

 requested that the Court grant them attorneys’ fees for their

 efforts in defending this litigation.         However, no formal

 motions to sanction Plaintiff have been filed, and the Court, in

 its discretion, will decline to order Plaintiff to pay

 attorneys’ fees.     The Court does not, in any way, mean to

 condone the behavior of Plaintiff in this litigation.            He has

 repeatedly ignored Court Orders, extended this litigation

 needlessly, and his filings and communications with the parties

 and the Court have often been inappropriate.

       However, “any sanctions and the prospect for further

 proceedings related to those sanctions will only serve to


                                       26
Case 1:18-cv-00298-NLH-JS Document 200 Filed 10/20/20 Page 27 of 28 PageID: 5261



 perpetuate a forum” for Plaintiff to continue his behavior and

 to extend this action even further.         Dinnerstein v. Burlington

 County College, No. 1:13–cv–5598 (NLH/KMW), 2017 WL 5593776, at

 *8 (D.N.J. Nov. 21, 2017).       The Court finds that the proper

 remedy at this stage is to finally end this litigation.            As the

 Court has already determined that Task Management’s motion for

 summary judgment is to be granted, and ruled above that the

 remainder of Plaintiff’s claims are now fully dismissed with

 prejudice, that end has finally come.         However, the Court does

 warn Plaintiff that if he continues to disregard Court orders

 and the rules of civil procedure, and further extends this

 litigation through frivolous and unmeritorious filings, the

 Court will be forced to reconsider its decision not to impose

 sanctions.

                                  Conclusion

       Through its analysis above, the Court has now addressed

 each of the remaining motions pending in both the 18-298 and 18-

 13119 actions.     Defendants’ motion to consolidate the actions,

 (Docket 18-298 at ECF No. 184), will be granted, and the actions

 will be consolidated under Docket 18-298.          Defendants’ motions

 to strike the complaint in the 18-13119 action (Docket 18-298 at

 ECF No. 185; Docket 18-13119 at ECF No. 51) will also be

 granted, and Plaintiffs’ claims that were previously dismissed

 without prejudice will be considered dismissed with prejudice.

                                       27
Case 1:18-cv-00298-NLH-JS Document 200 Filed 10/20/20 Page 28 of 28 PageID: 5262



 Accordingly, the motion to dismiss that complaint, (Docket 18-

 13119 at ECF No. 47), as well as the motion for default judgment

 (Docket 18-13119 at ECF No. 54), and motion for a preliminary

 injunction (Docket 18-13119 at ECF No. 60) also filed in the 18-

 13119 action, will be denied as moot.         Finally, Defendant Task

 Management’s motion for summary judgment in the 18-298 action

 (ECF No. 183) will be granted, and Plaintiff’s cross-motion for

 summary judgment (ECF No. 189) and his motion for sanctions (ECF

 No. 191) will be denied.

       An appropriate Order will be entered.




 Date: October 20, 2020                        /s Noel L. Hillman
 At Camden, New Jersey                      NOEL L. HILLMAN, U.S.D.J.




                                       28
